EXHIBIT 10.5(b)(iii)
SECOND AMENDMENT TO TRUST AGREEMENT BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY AND
THE SCOTTS COMPANY
     THIS SECOND AMENDMENT, dated as of the fifteenth day of January, 1999, by
and between Fidelity Management Trust Company (the “Trustee”) and The Scotts
Company (the “Sponsor”);
WITNESSETH:
     WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust
Agreement dated January 1, 1998, with regard to The Scotts Company Nonqualified
Deferred Compensation Plan (the “Plan”); and
     WHEREAS, the Trustee and the Sponsor now desire to amend said Trust
Agreement as provided for in Section 14 thereof;
     NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:

  (1)   Amending and restating the “money classifications” section of Schedule
“A” as follows:         Maintenance of the following money classifications:

  -   Salary Deferral     -   Excess Employer Match     -   Excess Retirement
Contributions     -   Excess Transitional Contributions     -   Incentive
Deferral

     IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Second
Amendment to be executed by their duly authorized officers effective as of the
day and year first above written.

                          THE SCOTTS COMPANY                    
 
                       
By:
  /s/ Rosemary L. Smith                            1/15/99       By:   /s/
Rosemary L. Smith   1/15/99                          
 
  Date           Vice President   Date    
 
                                      FIDELITY MANAGEMENT TRUST
COMPANY                                  

          By:   /s/ Carolyn Redden   2/19/99                          
 
              Vice President  
 
   

 